Acknowledgment
The Remarks filed on 3 September, 2021 responding to the Office Action mailed on 2 September, 2021 have been considered.  This Office Action fully considers the pending application in which claims 1 and 3-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks at page 2, filed 3 September, 2021 with respect to claims 3, 5-6 and 11-12 have been fully considered and are persuasive.  The rejection of claims 3, 5-6 and 11-12 of 2 September, 2021 is withdrawn. 
Allowable Subject Matter
Claims 1 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1
Regarding claim 13, the prior art fails to disclose the method of claim 13 comprising printing address lines coupled to electrodes of the first LEDs, the second LEDs, and the third LEDs, wherein the address lines comprise a first set of address lines for the first layer of first LEDs, a second set of address lines for the second layer of second LEDs, and a third set of address lines for the third layer of third LEDs; wherein printing the first layer of first LEDs comprises blanket printing the first layer of first LEDs over the first set of address lines, wherein printing the second layer of second LEDs comprises blanket printing the second layer of second LEDs over the second set of address lines, and wherein printing the third layer of third LEDs comprises blanket printing the third layer of third LEDs over the third set of address lines.
Claims 3-12 and 14-20 depend directly or indirectly on claims 1 or 13 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893